                                                                      ATTACHMENT 11


                                                                                 FILED
                      UNITED STATES DISTRICT COURT
                                                                               FEB 2 6 2021
                   EASTERN DISTRICT OF NORTH CAROLINA                      PETER A. MOORE. JR., CLERK
                                                                            US D~ICT COURT, EDNC
                            WESTERN DIVISION                              BY      A        DEPCU<
                                                                                    C?


                                NO. 5:19-MJ-1036-BO
                                NO. 5:19-MJ-1037-BO

                                         )
                                         )
                            )       THE UNITED STATES'
                            ) MEMORANDUM IN SUPPORT OF ITS
 IN RE GRAND JURY SUBPOENAS ) UNOPPOSED MOTION TO LIFT SEAL
                            ) AND FOR AUTHORITY TO DISCLOSE
                            ) CERTAIN GRAND JURY MATERIAL
                            )
                            )  (EXPARTE AND UNDER SEAL)
                                         )

      After diligent efforts and scores of prosecutions, the grand jury investigation

at issue in these proceedings has ended. As a result, the continued sealing of the

Court's docket and certain filings in this case is no longer necessary, pai·ticularly in

light of the media's pending appeal and the significant public interest in the election-

related issues that were under investigation. In addition, the United States believes

that its investigation may reveal potential violations of state law that the North

Carolina State Board of Elections ("NCSBE" or_"Board") is authorized to investigate

further if it chooses, and has prepared a r~port summarizing them.

      Accordingly, and pursuant to Federal Rule of Criminal Procedure 6(e), the

United States respectfully requests the following:

      First, the Court should unseal the docket and filings in the above-captioned

proceedings on March 20, 2021, except for any filings that the United States

determines should remain sealed or be redacted. The United States respectfully


                                             1

       Case 5:19-mj-01036-M Document 83 Filed 03/25/21 Page 1 of 39
requests that it be allowed until March 19, 2021 to identify those filings and to file

any redacted copies. I

       Second, the Court should authorize the United States to immediately send to

the Board the report filed contemporaneously with this motion.

       Third, because the grand jury investigation has ended, the Board, the 44

county boards of elections in the Eastern District of North Carolina (collectively with

NCSBE, "boards"), and the North Carolina Division of Motor Vehicles ("NCDMV'' or

"Division") no longer need to preserve records pursuant to the grand jury subpoenas

issued on August 31, 2018. The United States respectfully requests that the Court

release those records from the subpoenas.

      Fourth, the Court should maintain under seal all other materials related to the

grand jury investigation, including but not limited to any transcripts of witness

testimony, any materials provided to or reviewed by the grand jury, or any other

materials that would disclose a matter occurring before the grand jury.

      The United States has conferred with counsel for the boards.          The State

Agencies consent to the relief requested in the Motion; but because they were not

provided a copy of the Motion in advance of the filing, they do not necessarily consent

to or agree with its contents otherwise. They reserve the right to respond once they

are provided a copy of the Motion.




1 To the extent the United States believes that any filings need to remain sealed or
be redacted, the State has asked for an opportunity to be heard on the issue of sealing
or redacting.


       Case 5:19-mj-01036-M Document 83 Filed 03/25/21 Page 2 of 39
             RELEVANT BACKGROUND AND PROCEDURAL HISTORY

          On Election Day 2016, the NCSBE notified the United States Department of

    Homeland Security that suspected non-United States citizens had illegally registered

to vote and, in fact, unlawfully voted in the general election. At a subsequent meeting

with federal investigators, the Board identified hundreds of suspected non-citizens

who had registered or voted, and agreed to cooperate fully with the federal

investigation.

          Inexplicably, the State and county boards refused to cooperate with that

federal investigation. The United States consequently turned to the federal grand

Jury process.

          Most directly relevant here, on August 31, 2018, the United States issued 46

grand jury subpoenas-one to the NCSBE, one to each of the 44 county boards of

elections in the Eastern District of North Carolina, and one to the NCDMV. 2 Among

other things, the subpoenas sought all documents related to ·suspected non-citizens

who had registered to vote (but not necessarily voted) in North Carolina. Consistent

with the standard practice in the Eastern District of North Carolina, none of those

subpoenas were subject to a non-disclosu1·e order.

         On January 8, 2019, the boards and the NCDMV moved to quash the grand

jury subpoenas issued to them. Ten days later, the Court held a sealed hearing on



2On August 28, 2018, the United States learned that potentially relevant materials
would be subject to destruction beginning on September 8, 2018. See 52 U.S.C.
§ 20701; N.C. Gen. Stat. §§ 163A-1311(d), 163A-1312(d), 163A-1313. In part to
preserve those records, the United States issued the grand jury subpoenas on August
31, 2018.
                                            3

          Case 5:19-mj-01036-M Document 83 Filed 03/25/21 Page 3 of 39
    the motions to quash. The Court began by "set[ting] the ground rules" for this "core

    Grand Jury matter." January 18, 2019 Heru·ing Transcript ("Tr.") at 2. It emphasized

    that "[t]he matters discussed and reported here and decided here are under seal." Tr.

    at 2. The Court ordered that "no one is authorized to violate that seal under threat

of sanction from the Court." Tr. at 2.

          The Court ultimately denied the motions to quash because "[t]he parties

represented at the hearing that there appears to be no dispute as to the United States'

current request for the production of records relating to 564 individuals." 3 In re

Grand Jury Subpoenas, Nos. 5:19-MJ-1036-BO, 5:19-MJ-1037-BO, [D.E. 15, at l]

(E.D.N.C. Jan. 22, 2019). The Court also denied the motions to unseal because they

"failed to demonstrate that the unsealing of materials in this grand jury matter is

warranted or appropriat e." Id.

         After the Court affirmed the validity of the grand jury subpoenas, the boards

began complying with them. Specifically, around the beginning of February 2019,

the Board produced to the grand jury materials related to 781 suspected non-citizen

registrants in North Carolina. Over one-third (289) of those individuals registered in

the Eastern District of North Carolina. The remaining 492 were referred to the




3 In briefing and at the prior sealed hearing, the United States explained that the
Board had disclosed approximately 700 non-United States citizens who were
registered to vote, 136 of whom actually voted in the 2016 election. The Board had
previously produced records related to the 136 voters. At the sealed hearing, the
United States sought records for the remaining 564 non-citizen registrants. Now that
the United States has received the subpoenaed records, it appears that there are 781
suspected non-citizens who registered in North Car olina, in addition to the 136 who
actually voted.
                                            4

          Case 5:19-mj-01036-M Document 83 Filed 03/25/21 Page 4 of 39
    United States Attorney's Offices for the Middle and Western Districts of North

    Carolina.

          As this investigation progressed, the boards continued gathering and

 producing vote1· records to the grand jury. On May 3, 2019, for example, the NCSBE

    asked 32 county boards in this District to provide locally stored files related to

suspected Ron-citizen registrants, including "any official ballot(s) and/or any signed

poll book page(s) associated with that registration," as well as "any additional records

associated with the registrant." Capitol Broad. Co., Inc. v. Damon Circosta, No. 19-

CVS-12694, Amended Complaint ("Am. Compl."), at        ,r   20 & Ex. 1 (N.C. Super. Ct.

Oct. 2, 2019). 4 Through a "[c]onfidential" email from then-General Counsel Joshua

Lawson, the Board warned that the counties "must avoid any disclosure that could

reveal the identity of the registrant(s)" whose records were gathered and transmitted.

Id., Am. Compl., Ex. 1. The Board produced those materials to the grand jury on

August 8, 2019.5

         Meanwhile, on May 10, 2019- and merely one week after the NCSBE directed

the 32 county boards to retrieve documents pursuant to the grand jury subpoenas-

WRAL News requested "access to and copies of all digitized voter data," other than



4Pursuant to Local Criminal Rule 47.2(c), E.D.N.C., a copy of the amended complaint
was attached as Government Exhibit 2 to the United States' December 5, 2019
memorandum in support of its unopposed motion for a non-disclosure order. In the
interest of efficiency, the United States has not reattached the amended complaint
here .

5 The United States believes that at least some of the documents that the Board
gathered from the counties would have been legally subject to destruction but for the
August 2018 grand jury subpoenas.
                                           5

          Case 5:19-mj-01036-M Document 83 Filed 03/25/21 Page 5 of 39
    traceable ballots, that the Wake County Board of Elections had "submitted to the

    State Board of Elections in response to the agency's May 3, 2019, guidance from

    General Counsel Joshua Lawson." Id., Am. Compl., Ex. 2; see id., Am. Compl.,       ,r 21.
    Notwithstanding the Boai:d's admonition that the counties must not reveal registrant

    identities, WRAL News insisted that "no state statute exists that would exempt these

    data ... from required public disclosure," irrespective of "whether . .. they are subject

    to a [grand jury] subpoena." Id. , Am. Compl., Ex. 2. On June 13, 2019, WRAL News

    made a similar request of the NCSBE. Id., Am. Compl. , ,r 24 & Ex. 4.

          After the North Carolina and Wake County boards of elections refused to

provide the requested records, WRAL News and various other media outlets sought

to compel their production through a public records action filed in Wake County

Superior Court on September 27, 2019. See generally id., Complaint ("Compl.") (N.C.

Super. Ct. -Sept. 27, 2019).6 As explained above, all of those documents were produced

to the grand jury in August 2019.

          On December 5, 2019, and in an effort to protect the integrity of the then-

ongoing investigation, the United States moved for a non-disclosure order against the

boards to ensure that documents produced to and under review by the grand jury, as

well as the names of potential targets, were not prematurely disclosed to the public.

Counsel for the boards did not oppose the motion, and the Court granted it on




6 Pursuant to Local Criminal Rule 47.2(c), a copy of the complaint was attached as
Government Exhibit 1 to the United States' December 5, 2019 memorandum in
support of its unopposed motion for a non-disclosure order. In the interest of
efficiency, the United States has not reattached the complaint here.
                                              6

          Case 5:19-mj-01036-M Document 83 Filed 03/25/21 Page 6 of 39
 December 12, 2019. The non-disclosure order was extended on May 28, 2020 and

 November 25, 2020, all without objection from the boards.

       Shortly after the Court entered the non-disclosure order in December 2019, the

boards answered the media's amended complaint in the public records action, and

simultaneously moved to dismiss and/or for judgment on the pleadings. In addition

to myriad state-law defen es, the boards cited the Com·t's non-disclosure order.

       On March 23, 2020, the media moved for leave to file a motion to intervene in

this grand jury matter, which the Court granted. The media filed its motion to

intervene on April 30, 2020, along with a supporting memorandum. Consistent with

United States Supreme Court precedent, and to protect the integrity of the

investigation, the United States opposed the media's motion to intervene and the

Court denied it.
                                                                Redacted
       On June 9, 2020, the media appealed that decision.

                                                                                Although

cases pending before the United States Court of Appeals for the Fourth Circuit are

typically unsealed and accessible to the public, the appellate court has maintained

this Court's record under seal, and, over the media's opposition, has ordered that the

parties' briefing, appendices, and certain other materials be filed under seal. Id.,

[D.E. 3] (4th Cir. June 11, 2020) (sealing the district court record); id. , [D.E. 4] (4th

Cir. June 11, 2020) (noting that the Fourth Circuit's case dockets and documents are

typically available to the public, "even if the district court docket was sealed"); id.,

[D.E. 28] (4th Cir. Aug. 25, 2020) (granting the United States' motion to seal certain



                                            7

       Case 5:19-mj-01036-M Document 83 Filed 03/25/21 Page 7 of 39
    filings on appeal, including briefs, appendices, and disclosure statements filed by the

    media); see also Local Appellate Rule 25(c)(l)(A) (4th Cir. Jan. 25, 2021) (noting that

    the Fourth Circuit has authority to modify or amend a seal on appeal). The United
                                       Redacted
    States' appellate briefing was als •



          The media's appeal remains pending. The United States understands that the

    media's public records action in Wake County Superior Court also remains pending,

    but in abeyance until the federal litigation over the non-disclosure order is resolved.

    The non-disclosure order is set to expire on February 26, 2021.

               SUMMARY OF THE UNITED STATES' INVESTIGATION

          Although the United States' investigation was significantly hindered by a lack

of cooperation from the boards, the documents the boards provided in response to the

August 2018 grand jury subpoenas allowed the United States to identify, investigate,

and prosecute voter-fraud cases. Fifty-one individuals, some of whom were in the

United States illegally, have been or are being prosecuted in the Eastern District of

North Carolina. 7 The United States identified at least another 25 individuals for

whom pre-trial diversion was the more appropriate remedy, and scores of others

whom the United States declined to prosecute for various reasons, most often because

the investigation revealed that errors committed by the boards or poll workers were

the root cause of illegal registration or voting.


7
 Some of the individuals referred to other federal districts have also been prosecuted.
E.g. , U.S. Dep't of Justice, "Federal Authorities Charge Nineteen with Voter Fraud"
(Sept. 2, 2020), available at https://www.justice.gov/usao-mdnc/pr/federal-
authorities-charge-nineteen-voter-fraud (last visited Feb. 18, 2021).
                                              8

           Case 5:19-mj-01036-M Document 83 Filed 03/25/21 Page 8 of 39
       The investigation also shed light on significant, and potentially systemic,

failures in the registration process that appear to have contributed to unlawful

registration and voting by non-United States citizens. Notably, the NCDMV appears

to pre-populate voter registration forms with affirmative answers to the citizenship

question and related attestation, regardless of whether the would-be signer is

actually a United States citizen. It appears that non-citizens were, in fact, registered

through the inaccurate, pre-populated forms.

       Perhaps worse, the investigation revealed that the Board repeatedly registered

non-citizens to vote even though the registrants expressly disclaimed United States

citizenship on the registration form itself. In other instances, the Board processed

registration forms despite that the non-citizens did not affirm their citizenship as

required. Even some of the individuals who were criminally prosecuted and convicted

for unlawful voting are still listed as "Active" voters on the Board's public website.

      Further details about the United States' investigation are included in the

contemporaneously filed report.

                             STANDARD OF REVIEW

      Under certain circumstances, and pursuant to Rule 6(e)(3)(E), a "court may

authorize disclosure- at a time, in a manner, and subject to any other conditions that

it directs-of a grand-jury matter." Fed. R. Crim. P. 6(e)(3)(E). Although courts must

analyze the potential disclosure under the particularized-need standard set forth by

the United States Supreme Court in Douglas Oil Co. v. Petrol Stops Nw., 441 U.S.

211, 222-23 (1979), that standard "is a highly flexible one, adaptable to different


                                           9

       Case 5:19-mj-01036-M Document 83 Filed 03/25/21 Page 9 of 39
 circumstances and sensitive to the fact that the requirements of secrecy are greater

 in some situations than in others." United States v. Sells Eng'g, Inc., 463 U.S. 418,

 442-45 (1983), superseded on other grounds by amendment to Fed. R . Crim. P. 6(e);

accord In re Grand Jury Proceedings, GJ-76-4 & GJ-75-3, 800 F.2d 1293, 1298-1300

(4th Cir. 1986) (concluding that notwithstanding "some apparent linguistic rigor"

suggesting otherwise, "a careful reading of the case law reveals that [the

particularized-need standard] is principally a shorthand label for the flexibility and

balance that is inherent in discretionary choice" (quotations and alternations

omitted)).     Ultimately, "[t]he determination" of whether and under what

ciJ.·cumstances "to disclose grand jury materials under Fed. R. Crim. P. 6(e) is

committed to the substantial discretion of the district court." In re Sealed Case, 801

F.2d 1379, 1381 (D.C. Cir. 1986); see Sells Eng'g, 463 U.S. at 445; Douglas Oil Co. ,

441 U.S. at 223; In re Grand Jury Proceedings, GJ-76-4 & GJ-75-3, 800 F.2d at 1298-

1300.

                                   ARGUMENT

        For the reasons explained below, the Court should (1) unseal the docket and

filings on March 20, 2021, except for documents that the United States determines

should remain sealed or, at least, be redacted; (2) authorize the United States to

immediately issue to the NCSBE the report filed with this motion; (3) release from

the August 2018 grand jury subpoenas all records currently being preserved by the

boards and the Division; and (4) maintain under seal all other materials related to

the grand jury investigation, including but not limited to any transcripts of witness



                                         10

        Case 5:19-mj-01036-M Document 83 Filed 03/25/21 Page 10 of 39
    testimony, any materials provided to or reviewed by the grand jury, or any other

    materials that would disclose a matter occurring before the grand jury.

    I.    THE COURT SHOULD AUTHORIZE DISCLOSURE OF THE GRAND
          JURY MATTER IN CONNECTION WITH THE MEDIA'S APPEAL BY
          UNSEALING THE DOCKET AND CERTAIN FILINGS.

          Pursuant to Rule 6(e)(3)(E)(i), a "court may authorize disclosure- at a time, in

a manner, and subject to any other conditions that it directs-of a grand-j-ury matter

... preliminary to or in connection with a judicial proceeding." Fed. R. Crim. P.

6(e)(3)(E)(i).

          Here, the Court should authorize disclosm·e under that Rule. Because the

grand jury has concluded its investigation, the need for continued sealing of the

docket and certain filings is "reduced," Douglas Oil Co., 441 U.S. at 222, and many of

"the public interest considerations favoring secrecy are satisfied," In re Grand Jury

Proceedings, GJ-76-4 & GJ-75-3, 800 F.2d at 1301. 8 The most notable exception is

"the possible effect upon the functioning of future grand juries." Douglas Oil Co., 441

U.S. at 222; see In re Grand Jury Proceedings, GJ- 76-4 & GJ- 75-3, 800 F.2d at 1301.

But in this particular instance, that potential effect is minimal. Other than what is

already publicly known because of the witnesses' own public commentary, the United

States does not seek to disclose information that would reveal the identities of any



8 The United States notes that "the interests in grand jury secrecy, although reduced,
are not eliminated merely because the grand jury has ended its activities." Douglas
Oil Co., 441 U.S. at 222; accord nz. u. Abbott & Assocs., Inc., 460 U.S. 557, 566 n.11
(1983). For this reason, among others, the United States does not seek to unseal or
disclose any transcripts of witness testimony, any documents or exhibits that may
have been prepared for or presented to the grand jury, or any other materials beyond
the docket and certain filings in these proceedings.
                                            11

         Case 5:19-mj-01036-M Document 83 Filed 03/25/21 Page 11 of 39
  witnesses who may have testified before or provided documents to the grand jury, or

  the substance of their contributions. Nor does the United States seek to release

 documents provided to, prepared for, or reviewed by the grand jury. The Government

 instead seeks only to unseal the docket and certain filings in these proceedings,

 actions that would not have a significant chilling effect on future grand jury

 investigations. In any event, as an added protection, the United States is in the

 process of reviewing the filings in this case to determine whether any of them ought

 to remain sealed, or at least be redacted before unsealing.

           The potential injustice in maintaining the seal indefinitely outweighs the

 reduced need for secrecy at this point in the case. The media has appealed the Court's

 decision to deny intervention. Because of the then-ongoing grand jury investigation

 and corresponding seal, however, the media has not had access to any of the United

 States' district-court filings.   For the same reasons, the Government's appellate
                     Redacted
 filings were also
Redacted
                                                      The media has repeatedly decried
                                                   Redacted
 the challenges presented by those safeguards.
Redacted
                                                               1   ow that the grand jury

 investigation has concluded, and because the appeal remains pending, the United

 States agrees that the interests of justice no longer warrant that level of secrecy.

       Indeed, matters pending at the Fourth Circuit are ordinarily open and

accessible to the public, eve~ if the proceedings were sealed at the district-court level.

See id., [D.E. 4, at 3]. Although the Fourth Circuit has sealed the record and, on


                                           12

           Case 5:19-mj-01036-M Document 83 Filed 03/25/21 Page 12 of 39
    motion of the United States, many of the filings on appeal, id., [D.E. 3, 11, 28], the

    United States has "emphasize[d] that any seal would be temporary'' and that it

    "anticipates moving to unseal all district court and appellate filings   (excep4-lif1Pd

    QffD• The United States believes that now is the appropriate time to do so.   9



          That the matters at issue here concern the integrity of federal elections that

are the foundation of our democratic processes also warrants unsealing, now that the

grand jury investigation has ended. In the di tinctive context of this case, the United

States believes that transparency outweighs the need for continued grand jury

secrecy over the docket and certain filings.

          Unsealing the docket and certain filings in these proceedings, moreover, would

not disclose more of the grand jury matter than necessary for the pending appeal.

The limited unsealing would reveal the contextual background supporting the Court's

non-disclosure order and denial of intervention, both of which are the subject of the

appeal. At the same time, it would not reveal more sensitive information, such as the

identities of individuals who may have been investigated but not charged, the

identities of the grand jurors, the identities of witnesses who may have testified

before the grand jury, the substance of any grand jury testimony, or any documents

that may have been prepared for, provided to, or reviewed by the grand jury. Because




9Consistent with that position, the United States anticipates apprising the Fourth
Circuit of any records that are unsealed, o that they may also be unsealed for
purposes of the appeal.
                                             13

          Case 5:19-mj-01036-M Document 83 Filed 03/25/21 Page 13 of 39
 none of that more sensitive information is relevant to the appeal, the United States

 does not seek its disclosure.

        For all of those reasons, and pursuant to Rule 6(e)(3)(E)(i), the United States

 respectfully requests that the Court permit the disclosure of this grand jury matter

 in connection with the pending appeal by unsealing the docket and filings in this case

on March 20, 2021, except for any filings that the United States determines should

remain sealed or be redacted. The United States respectfully requests that it be.

allowed until March 19, 2021 to identify those filings and to file any redacted copies.

II.     THE COURT SHOULD AUTHORIZE DISCLOSURE OF THE GRAND
        JURY MATTER TO THE BOARD FOR LAW-ENFORCEMENT
        PURPOSES.

       In addition, the Court should authorize disclosure of the grand jury matter to

the Board so that it may further investigate potential violations of state law. More

specifically, the Court should authorize the United States to immediately release to

the Board the report filed with this motion.

       Pursuant to Rule 6(e)(3)(E)(iv), courts "may authorize disclosure-at a time, in

a manner, and subject to any other conditions that it directs-of a grand-jury matter

.. . at the request of the government if it shows that the matter may disclose a

violation of State . . . law, as long as the disclosure is to an appropriate state [or]

state-subdivision .. . for the purpose of enforcing that law."      Fed. R. Crim. P.

6(e)(3)(E)(iv).

       Here, disclosure of the enclosed report is appropriate.         In addition to

identifying the cases the United States has pursued, the report summarizes other



                                          14

        Case 5:19-mj-01036-M Document 83 Filed 03/25/21 Page 14 of 39
 potential problems or failures that have not been prosecuted federally, including the

 following:

              • Erroneous determinations of voter eligibility;

              •   Registering non-citizens who either did not affirm United States

                  citizenship or, worse, expressly disclaimed it;

              •   NCDMV's use of pre-populated registration forms that affirm

                  citizenship when, by statute, the Division is supposed to ask registrants

                  if they are citizens ·a nd inform them of the potential criminal

                  consequences of registering if they are not, see N.C. Gen. Stat. § 163-

                  82.19(a);10

              • The failure to remove from voter rolls ineligible non-citizen registrants

                  who have been prosecuted and convicted federally, see N.C. Gen. Stat.

                  § 163-82.14(a); and

              •   The boards' inability to locate and produce registration documents for

                  some non-citizen registrants.

Those and other issues identified in the report may violate state law, and are

appropriately investigated and addressed at that level.

      The United States believes that the NCSBE is the appropriate recipient of that

information. The Board not only has "general supervision over the primaries and



10 The United States recognizes t hat the use of pre-populated forms does not
necessarily preclude NCDMV employees from questioning the prospective registrants
as required. But whether the pre-populated forms have, as a matter of practice,
supplanted the statutorily mandated questioning is for state authorities to
investigate and address.
                                             15

       Case 5:19-mj-01036-M Document 83 Filed 03/25/21 Page 15 of 39
 elections in the State," but "shall investigate when necessary or advisable .. . the

 administration of election laws, frauds and irregularities in elections ... and shall

 report violations of the election laws to" appropriate officials "for further investigation

 and prosecution." N.C. Gen. Stat.§ 163-22(a), (d); see also N.C. Gen. Stat.§ 163-33(3)

 (authorizing county boards to conduct similar investigative activity in their

respective jurisdictions, and requiring that any violations be reported to the Board).

Although the Board has already reported potential violations to the federal

government, it is possible that further action is appropriate at the state or county

level, particularly with respect to the administration of state election laws or other

potential irregularities that are beyond the federal purview.

       In short, the United States respectfully requests that the Court authorize the

United States to disclose the grand jury matter by immediately issuing the enclosed

report to the Board.

                                     CONCLUSION

       For these reasons, the Court should (1) unseal the docket and certain filings in

the above-captioned proceedings on March 20, 2021, except for documents that the

United States determines should remain sealed or, at least, be redacted; (2) authorize

the United States to immediately issue to the NCSBE the report filed with this

motion; (3) release from the August 2018 grand jury subpoenas all records currently

being preserved by the boards and the Division; and (4) maintain under seal all other

materials related to the grand jury investigation, including but not limited to any

transcripts of witness testimony, any materials provided to or reviewed by the grand


                                           16

       Case 5:19-mj-01036-M Document 83 Filed 03/25/21 Page 16 of 39
jury, or any other materials that would disclose a matter occurring before the grand

Jury.

        Respectfully submitted, this 26th day of February, 2021.

                                        ROBERT J. HIG ON, JR.
                                        Unite


                                                    LANDERSON
                                       Assistant United States Attorney
                                       150 Fayetteville Street, Suite 2100
                                       Raleigh, NC 27601
                                       Telephone: (919) 856-4530
                                       Facsimile: (919) 856-4821
                                       N.C. Bar Number: 42646
                                       michael.anderson7@usdoj.gov

                                       Attorney for the United States




                                         17

        Case 5:19-mj-01036-M Document 83 Filed 03/25/21 Page 17 of 39
                           CERTIFICATE OF SERVICE

      I do hereby certify that on this 26th day of February, 2021, I have not served

a copy of the foregoing sealed, ex parte document on any party to this action.




                                      Assistant United States Attorney
                                      150 Fayetteville Street, Suite 2100
                                      Raleigh, NC 27601
                                      Telephone: (919) 856-4530
                                      Facsimile: (919) 856-4821
                                      N.C. Bar Number: 42646
                                      michael.anderson 7@usdoj.gov
                                      Attorney for the United States




                                       18

     Case 5:19-mj-01036-M Document 83 Filed 03/25/21 Page 18 of 39
     ~,f:))
 ~G            \'.ii'    ~
~v         \j'C       v':~
   xy_,,~ ~ ~~~ .~
     /4~~.$~SULTS OF INVESTIGATIONS, PROSECUTIONS, AND OUTCOMES OF
    ~~{),s NON-CITIZEN 2016 GENERAL ELECTION FRAUD RELATED ACTIVITY
             BASED ON INFORMATION PROVIDED BY THE NORTH CAROLINA
                            STATE BOARD OF ELECTIONS

                                       DATE: FEBRUARY 26, 2021

                                              BACKGROUND

                   On November 8, 2016, the North Carolina State Board of Elections (NCSBE)
            orally notified the United States Department of Homeland Security, Homeland
            Secm·ity Investigations (HSI) that suspected non-United States citizens had illegally
            registered to vote and, in fact unlawfully voted in the general election.

                   At a February 21, 2017, meeting with HSI, the NCSBE identified
            approximately 700 suspected non-citizens who had registered to vote, 136 of whom
            actually voted in North Carolina dU1·ing the 2016 federal election. The NCSBE agreed
            to provide HSI with identifying information ·for each of the 136 suspected non-citizen
            voters so that HSI could investigate the alleged criminal conduct. The NCSBE also
            agreed to cooperate fully with respect to the remaining 564 suspected non-citizen
            registrants.

                   On April 21, 2017, the NCSBE publicized their "Post-Election Audit Report".
            Particular to "non-citizens," the NCSBE stated, "41 non-citizens with legal status
            (green card, etc.) cast ballots. The st ate Constitution only permits U.S. citizens to
            register and to vote. The audit pairing state and federal databases identified an
            additional 34 voters who provided documents showing they are U.S. citizens.
            Investigators continued to review 61 additional records".

                   Subsequent to the February 21, 2017 meeting and the April 21, 2017, "Audit,"
            and notwithstanding the promises of cooperation made at the February 21 meeting,
            the NCSBE failed to respond to requests for information in connection with the
            federal investigation. The United States consequently turned to the federal grand
            Jury process.

                   Specifically, on May 5, 2017, the United States issued a grand jury subpoena
            to the NCSBE. That subpoena sought myriad documents and information regarding
            suspected non-citizens who had registered in North Carolina and voted in the 2016
            federal election. Based on the information produced in response, the United States
            charged numerous people with violations of federal law. Furthermore, because the
            United States' investigation of those individuals suggested a more pervasive problem

                                                      1




                    Case 5:19-mj-01036-M Document 83 Filed 03/25/21 Page 19 of 39
 than the Board disclosed, involving multiple permutations of voter fraud, the United
 States expanded the scope of its inquiry.

      On August 28, 2018, the United States learned that potentially relevant
materials would be subject to destruction beginning on September 8, 2018. In part to
preserve those records, the United States decided to issue grand jury subpoenas.

       On August 31, 2018, the United States issued 46 additional grand jury
subpoenas - one to the NCSBE, one to each of the 44 county boards of elections in the
Eastern District of North Carolina, and one to the North Carolina Division of Motor
Vehicles (NCDMV). Among other things, the subpoenas sought all documents related
to suspected non-citizens who had registered to vote (but not necessarily voted) in
North Carolina.

       From August 31, 2018 through January of 2019, the United States engaged in
discussions with the NCSBE through their representatives from the North Carolina
Department of Justice as to the production of documents demanded in the subpoenas.

      On January 8, 2019, the NCSBE, the county boards and the NCDMV moved to
quash the grand jury subpoenas issued to them.

      On January 18, 2019, the district court held a sealed hearing on the motions
to quash. The district court ultimately denied the motions to quash, and the NCSBE
agreed to turn over the remaining 564 records relating to individuals that were
addressed in the February 21, 2017 meeting with HSI.

     On or about February 7, 2019, HSI received the production of requested
documents from the NCSBE and initiated the investigation into those individuals.

       On May 3, 2019, the NCSBE asked 32 county boards to provide locally stored
files related to suspected non-citizen registrants, including "any official ballot(s)
and/or any signed poll book page(s) associated with that registration," as well as "any
additional records associated with the registrant". The NCSBE produced those
documents to the grand jury on August 8, 2019. Subsequent to the records being            _
analyzed by HSI, the records were the same material as what was produced from
February 7, 2019, with the exception of being in a different format.

       As a result of the analysis and investigation into non-citizens registering to
vote and voting identified by the NCSBE, the following information details the results
of these investigations, prosecutions, and outcomes. For purposes of this analysis,
only those cases with venue in the Eastern District of North Carolina are included.
The information contain herein is deemed to be accurate as of the date of this report.

                                          2




       Case 5:19-mj-01036-M Document 83 Filed 03/25/21 Page 20 of 39
                                      PHASE ONE

                        NON-CITIZENS WHO VOTED (24)

  The following chart shows those non-citizens who were charged with voting
  by alien, in violation of 18 U.S.C. § 611(a). Some individuals were also
  charged with additional crimes, such as false claim of United States
  citizenship in order to register to vote, in violation of 18 U.S.C. § 1015(f).
  Most have pied guilty to 18 U.S.C. § 611(a). Individuals whose names appear
  with initials, instead of full name, remain under seal and their cases have
  not been yet resolved.


     Defendant          Court File            Charge(s)            Disposition
                         Number
       A.B.A.         5:18-CR-XXX-      18 USC §§ 1015(f); . SEALED - Fugitive
                           FL                611(a)

   Elizabeth Nene     5:18-CR-297-      18 USC §§ 1015(f);   Pled Guilty: 02/14/2019
    Amachaghi,             FL                611(a)          Charge: 18 USC § 611(a)
                                                             Sentenced: 02/14/2019
                                                             $200 Fine
    Alessandro        5:18-CR-328-       18 USC § 61l(a)     Pied Guilty: 10/10/2018
    Cannizzaro             BO                                Charge: 18 USC § 61l(a)
                                                             Sentenced: 10/10/2018
                                                             $200 Fine
  Maria Castillo-     7:18-CR-135-D    18 USC §§ 1015(f);    Pled Guilty: 01/07/2019
    Boswell                                 611(a)           Charge: 18 USC§ 61l(a)
                                                             Sentenced: 04/17/2019
                                                             12 Months' Probation;
                                                             $600 Fine
   Dora Maybe         7:18-CR-133-     18 USC §§ 1015(f);    Pied Guilty:12/13/2018
Damatta-Rodriguez,        lFL               61l(a)           Charge: 18 USC§ 611(a)
                                                             Sentenced: 04/11/2019
                                                             14 days Imprisonment;
                                                             One Year Supervised
                                                             Release; $500 Fine
Guadalupe Espinosa-   5: 18-CR-298-     18 USC§ 6ll(a)       Pied Guilty: 12/12/2018
      Pena,                 FL                               Charge: 18 USC§ 611(a)

                                          3




       Case 5:19-mj-01036-M Document 83 Filed 03/25/21 Page 21 of 39
                                                          Sentenced: 04/09/2019
                                                          One Month
                                                          Imprisonment; One
                                                          Year Supervised Release
   Diana Patricia     5:18-CR-299-    18 USC §§ 1546(a); Pled Guilty: 04/18/2019
 Franco-Rodriguez,         FL              61l(a)         Charge: 18 USC§ 611(a)
                                                          Sentenced: 12/16/2019
                                                          $975 Fine
    David Elvis       5: 18-CR-300-   18 USC §§ 1015(f); Pre-Trial Diversion:
     Fullerton              BO              611(a)       05/21/2019
                                                          Charges: 18 USC §§
                                                          1015(±); 611(a)
                                                         Dismissed Upon
                                                         Compliance: 11/20/2019
  Hyo Suk George        7:18-CR-       18 USC§ 611(a)    Pied Guilty: 01/17/2019
                       00138-BO                          Charge: 18 USC§ 611(a)
                                                         Sentenced: 01/17/2019
                                                         $100 Fine
Angelika Rosemarie   5: 18-CR-322-     18 USC§ 611(a)    Pled Guilty: 08/27/2019
      Harris               BO                            Charge: 18 USC§ 61l(a)
                                                         Sentenced: 08/27/2019
                                                         $50.00 Fine
   Merious
    I
           Jean      5:18-CR-327-      18 USC§ 6ll(a)    Pled Guilty: 10/19/2018;
                          BO                             Charge: 18 USC§ 61l(a)
                                                         Sentenced: 01/16/2019
                                                         $100 Fine
  Juan Landeros-     5: 18-CR-326-     18 USC§ 6ll(a)    Pled Guilty: 10/23/2018
     Mireles               lD                            Charge: 18 USC§ 611(a)
                                                         Sentencing: 02/19/2019
                                                         24 Months' Probation;
                                                         First 2 Months House
                                                         Arrest; Fine $1200;

      R.W.L.         5:18-CR-XXX-     18 USC§ 611(a)     Deceased
                          lBO
Alma Mar-Escalante      7:18-CR-      18 USC§ 6ll(a)     Pled Guilty: 03/28/2019
                       00137-FL                          Charge: 18 USC § 61 l(a)
                                                         Sentenced: 03/28/2019
                                                         One Year Probation;
                                                         $100 Fine

                                       4



       Case 5:19-mj-01036-M Document 83 Filed 03/25/21 Page 22 of 39
Olive Agatha Martin    5:18-CR-301-     18 US C § 611(a)    Pled Guilty: 02/14/2019
                            FL                              Charge: 18 USC§ 611(a)
                                                            Sentenced: 02/14/2019
                                                            $300 Fine
 Ramon Paez-Jerez       5:18-CR-       18 USC§§ 1542;       Pled Guilty: 08/14/2018
                        00131-FL        1028(A)(a)(l)       Charges: 18 USC§§
                                                            1542; 611(a)
                                                            Sentencing: 01/18/2019
                                                            12 Months and One Day
                                                           Imprisonment; $5500
                                                            Fine; 3 Years
                                                           Supervised Release;
                                                           United States
                                                           Citizenship Revoked
                                                           and Judicially Deported;
                                                           $125 Special
                                                           Assessment
   Denslo Paige       5:18-CR-298-     18 USC§§ 611(a)     Pled Guilty: 10/16/2018
                           FL               and 2          Charge: 18 USC §§
                                                           611(a) and 2
                                                           Sent enced: 02/07/2019
                                                           2 Months
                                                           Imprisonment; 1 Year
                                                           Supervised Release;
                                                           $250 Fine
Jose Ramiro-Torres     2:18-CR-29-     18 USC§ 611(a)      Pled Guilty: 10/19/2018
                           BO                              Charge: 18 USC§ 611(a)
                                                           Sentenced: 01/16/2019
                                                           $100 Fine
Daniel Romanowski     5:18-CR-326-D    18 USC § 611(a)     Pled Guilty: 11/19/2018
                                                           Charge: 18 USC§ 611(a)
                                                           Sentenced: 02/19/2019
                                                           One Year Probation; 2
                                                           Months House Arrest:
                                                           $1200 Fine
   Kaoru Sauls        7:18-CR-131-    18 USC §§ 1015(f);   Plead Guilty: 02/22/2019
                           BO              611(a)          Charge: 18 USC§ 611(a)
                                                           Sentenced: 03/22/2019
                                                           $100 Fine
 Luzmilla Sevilla-    5: 18-CR-324-    18 USC § 61l(a)     Dismissed: 11/18/2019
    Burbano                 BO                             According to


                                        5



       Case 5:19-mj-01036-M Document 83 Filed 03/25/21 Page 23 of 39
                                                          NCSBE records, the
                                                          defendant's mother
                                                          voted on her behalf due
                                                          to a poll worker error.
                                                           (see more detail below)
 Sarah Silverio-    5:18-CR-302-D    18 USC§§ 1015(£);    Pre-Trial Diversion:
    Polanco                               611(a)          06/04/2019
                                                          Charge: 18 USC §§
                                                          1015(£); 61l(a)
                                                          Dismissed Upon
                                                          Compliance: 06/09/2020
Dieudonne Soifils     4:18-CR-        18 USC § 611(a)     Pied Guilty: 10/16/2018
                      00045-FL                            Charge: 18 USC § 611(a)
                                                          Sentenced: 02/07/2019
                                                          12 Months' Probation
  Jose Solano-       5: 18-CR-293-   18 USC §§ 1015(£);   Pled Guilty: 10/18/2018
   Rodriguez               BO             611(a)          Charge: 18 USC § 611(a)
                                                          Sentenced: 01/17/2019
                                                          $100 Fine


                                 PHASE1WO

   NON-CITIZENS WHO WERE REGISTERED TO VOTE DESPITE NOT
   ANSWERING WHETHER THEY WERE CITIZENS OF THE UNITED
                        STATES (8)

One of the primary federal charges against the individuals named above
was that they filed a document falsely claiming to be a United States citizen,
based on the representation made in their voter registration application {18
USC§ 1015(f)). In the referred matters below, no prosecution was brought
because the NCSBE allowed the non-citizens to register to vote, despite
their being no actual representation on the form that the person was a
United States citizen. Therefore, the non-citizen could not be prosecuted;
but this points out a serious problem with the NCSBE's procedures for
allowing individuals, including non-citizens, to register to vote without
answering whether they are a citizen of the United States. In addition, at
least one of these individuals appeared to have been allowed to vote by the
NCSBE, but the statute of limitations has run on that charge.

                                      6



     Case 5:19-mj-01036-M Document 83 Filed 03/25/21 Page 24 of 39
Thus, the following list shows those non-citizens who were improperly
registered to vote by the NCSBE (i.e., no answer to "Are you a citizen of the
United States?" question in voter application, and attestation "I am a United
States citizen, as indicated above''). These individuals could not be
prosecuted for false claim of United States citizenship in order to register
to vote, in violation of 18 U.S.C. § 1015(f).


  1. S.A.R.: registered 03/16/2016, CSBE accepted the application with no answer
     in Part 1 relating to United States citizenship and age. Part 7 was signed
      attesting to United States citizenship "a s indicated above".

  2. W.L.: first registered on 12/18/1995, in Cumberland County, North Carolina,
     and was assigned a voter registration number, which indicates that W.L. voted
     on 05/07/1996. W.L., again registered on 10/03/2016, in Cumberland County,
     North Carolina and was assigned another voter regi tration number. At the
     time W.L. completed the application, no answers were provided at the top of the
     application to affirm either United States citizenship or age. W.L voted on
     11/08/2016 in the presidential election.
      Redacted
 3.                        first register ed on 10/2/2014, in Craven County, North
      Carolina. NCSBE accepted the application with no answer as to the United
      States citizenship question, and form that indicated "as indicated above" under
      th e attestation portion liffttft-:-ain, registered on 10/06/2015, after indicating
      that he was a United States citizen.      Ifft!     was prosecuted for the 2015
      registration as detailed below.

 4. O.G.: registered on 07/22/2015 using a Spanish voter registration application in
    Wake County, North Carolina. NCSBE accepted the application with no answer
    as to United States citizenship and form contained certification of citizenship
    "as indicated above" under attestation portion. NCSBE registered O.G. on
    07/27/2015.

 5. R.G.A.: registered on 10/11/2016, in Onslow County, North Carolina. NCSBE
    accepted the application with no answer as to United States citizenship. The


                                           7



       Case 5:19-mj-01036-M Document 83 Filed 03/25/21 Page 25 of 39
      form stated in attestation portion "as indicated above" as to United States
      citizenship. NCSBE registered R.G.A. on 10/14/2016.

   6. A.J.S.: completed a provisional voting application on an unknown date, m
      Robeson County, North Carolina. NCSBE accepted the application with no
      answer provided on the form that indicated United States citizenship status
      and age. The form was not signed nor dated under "Voter's Affirmation of
      Eligibility to Vote". An election official signed the form, and A.J.S. was
      registered on 11/08/2016.

  7. K.K.A.: completed a voter registration application on 08/29/2016, in Wake
     County, North Carolina. NCSBE accepted the application with no answer
     provided as to United States citizenship. The form's attestation contained
     language "as indicated above" as to United · States citizenship. NCSBE
     registered K.K.A. on 09/26/2016.

  8. R.V.M.: completed a voter registration application on an unknown date in Pitt
     County, North Carolina. NCSBE accepted the application with no answer
     provided as to United States citizenship. NCSBE registered R.V.M. on
     09/27/2016.


   UNABLE TO PROSECUTE FOR 18 U.S.C. § 1015(F) DUE TO VOTER
 REGISTRATION DESPITE CHECKING "NO" TO QUESTION "ARE YOU A
       CITIZEN OF THE UNITED STATES OF AMERICA?" (12)

Even more troubling than the eight individuals listed above, there were at
least twelve individuals who actually told the truth on their application to
register to vote (i.e., indicated that they were not United States citizens on
the form), but were nevertheless allowed to register to vote. At least one of
these individuals was nevertheless allowed to vote by the NCSBE.

   1. H.A.: completed a voter registration application on 08/26/1994, in Wake
     County, North Carolina, and answered "No" to the question "Are you a citizen
     of the United States of America?" Nonetheless, the NCSBE registered H.A. to
     vote on 08/30/2016.



                                       8



      Case 5:19-mj-01036-M Document 83 Filed 03/25/21 Page 26 of 39
 2. T.G.M.: completed a provisional voting application on 11/05/2016, in Vance
    County, North Carolina, and answered "No" to the question "Are you a citizen
    of the United States of America?'' Nonetheless, the NCSBE registered T.G.M.
    on 11/05/2016.

3. Gabriela . Guzman-Miguel: completed a voter registration application on
   03/07/2016 in Wake County, North Carolina, and answered "No" to the
   question "Are you a citizen of the United States of America?" Nonetheless, the
   NCSBE processed the application and registered Guzman-Miguel on
   03/15/2016. Guzman-Miguel voted in the 03/15/2016 primary, and the
   11/08/2016 general election as detailed below.

4. A.I.: completed a voter registration application on 09/04/2015, in Onslow
   County, North Carolina, and answered "No" to the question "Are you a citizen
   of the United States of America?" Nonetheless, the NCSBE processed the
   application and registered A.I. on 09/24/2015.

5. R.M.: completed provisional ballot envelope on 03/05/2016, in Wake County,
   North Carolina, and answered "No" to the question "Are you a citizen of the
   United States of America?'' Nonetheless, the NCSBE processed the application
   and registered R.M. on 03/15/2016.

6. G.T.N.: completed a voter registration application on 07/01/2016, in Camden
   County, North Carolina, and answered "No" to the question "Are you a citizen
   of the United St ates of America?" Nonetheless, the . NCSBE processed the
   application and registered G.T.N. to vote on 07/12/2016.

7.   Ail:   completed a voter registration application on 05/02/2016, in Wake
     County, North Carolina, and answered "No" to the question "Are you a citizen
     of the United States of America?"). Nonetheless, the NCSBE processed the
     application and registered A.Q. on 05/10/2016. A.Q. is still listed as "active" on
     the NCSBE public site. .

8. S.S.: completed a voter registration application on 09/08/2016, in Wake County,
   North Carolina, and answered "No" to the question "Are you a citizen of the
   United States of America?" Nonetheless, the NCSBE processed the application
   and registered S.S. to vote on 09/14/2016. ·

9. R.S.: completed a voter registration application on 08/11/2016, in Wake
   County, North Carolina, and answered "No" to the question "Are you a citizen

                                         9



     Case 5:19-mj-01036-M Document 83 Filed 03/25/21 Page 27 of 39
      of the United States of America?" Nonetheless, the NCSBE processed the
      application and registered R.S. to vote on 08/11/2016.

   10. O.8.N.: a voter registration application was completed on 11/09/2016, in Wake
       County, North Carolina. At first it appears the answer to the question "Are you
       a citizen of the United States of America?" was marked "No". However, the
      "No" was crossed out and then "Yes" was checked. The applicant's signature
       does not appear to be O.8.N. NCSBE processed the application and registered
       O.S.N. to vote on 11/09/2016.

   11.AS.: completed a voter registration application on 04/01/2016, in Wake
      County, North Carolina, and answered "No" to the question "Are you a citizen
      of the United States of America?" Nonetheless, the NCSBE processed the
      application and registe1·ed AS. on 04/14/2016.

   12.R.N.W.: completed a voter registration application on 11/04/2016, in Craven
      County, North Carolina, and answered "No" to the question "Are you a citizen
      of the United States of America?" onetheless, the NCSBE processed the
      application and registered R.N.W. to vote on 11/04/2016.


   UNABLE TO PROSECUTE 18 U.S.C. § 1015(F) DUE TO NCSBE AND
  COUNTY BOARDS OF ELECTIONS UNABLE TO LOCATE COPIES OF
           VOTER REGISTRATION APPLICATIONS (4)

In at least four of the cases, neither the NCSBE nor the applicable County
Board of Elections was able to find the actual voter registration application.

    1. M.G.D.: registered 05/19/2016, in Robeson County, North Carolina. Neither
       Robeson County nor NCSBE could obtain, locate, or retrieve originals or
       copies of the voter registration application.

    2. M.P.P.: registered 04/11/2016, in Robeson County, North Carolina. Neither
       Robeson County nor NCSBE could obtain, locate, or retrieve originals or
       copies of the voter registration application.

    3. M.M.P.: registered 04/11/2016, in Robeson Co~ty, North Carolina. Neither
       Robeson County nor NCSBE could obtain, locate, or retrieve originals or
       copies of the voter registration application.
                                         10
                                     -
      Case 5:19-mj-01036-M Document 83 Filed 03/25/21 Page 28 of 39
     4. M.P.W.: registered on 03/16/2016, in Wake County, North Carolina. Neither
        Wake County nor NCSBE could obtain, locate, or retrieve originals or copies
        of the voter registration application.
               CASE DISMISSED - POLL WORKER ERROR (1)

Luzmila Sevilla-Burbano: According to NCSBE records, Sevilla's mother, who has a
substantially similar name, voted on her behalf due to a poll worker error. In
particular, Sevilla's mother's vote was erroneously attributed to the Sevilla's voter
registration number even though Sevilla did not vote. Sevilla's mother was
naturalized as a United States citizen prior to the 2016 General Election and was
registered to vote. Per NCSBE, the poll worker apparently did not notice, was not
trained, and/or required to inquire about the 27-year age discrepancy between Sevilla
and her mother. The indictment was dismissed.

                  OUTSIDE STATUTE OF LIMITATIONS (9)

Pursuant to 18 U.S.C. § 3282, the statute of limitations for most federal
crimes is five years. The following non-citizens could not be prosecuted for
18 U.S.C. § 1015(f) due to delays in the production of documents by NCSBE
and thus the United States' impossibility to timely file charges within five
years after the offense was committed.

   1. A.G.R.: registered on 06/15/2015, Cumberland County, North Carolina.

  2. D.K.: registered on 08/18/2014 in Wake County, North Carolina.

  3. F.R.G.: registered on 07/26/2014, in Wake County, North Carolina.

  4. W.R.D.: registered on 09/30/2014, in Granville County, North Carolina.

  5. Y.S.L.: registered on 10/04/2014, in Brunswick County, North Carolina.

  6. S.V.M.: registered on 08/25/2014, in Johnston County, North Carolina.

  7. A.Y. : registered on 09/02/2014, in Wake County, North Carolina.

                                        11




     Case 5:19-mj-01036-M Document 83 Filed 03/25/21 Page 29 of 39
      8. M.A.C.: registered on 09/25/2014, in Wilson County, North Carolina.

      9. M.D.M.: registered on November 7, 2015, in Wayne County, Nort h Carolina.


                      MINOR AT TIME OF REGISTRATION (1)

   I.S.C.: is a citizen and national of Mexico, illegally residing in the Uri.ited States.
   I.S.C. was registered on 03/07/2016, in Nash County, North Carolina. I.S.C. was 17
   years of age at the time he registered to vote.

                                  INDICTMENTS (26)

  The following chart shows those non-citizens who have been indicted for
  making false claims of United States citizenship in order to register to vote
  or false statements in immigration applications concerning previous claims
  of United States citizenship in voter registration applications. Those names
  who are initialed have not yet been arrested, and their indictments remain
  under seal.

        Defendant                Court File                 Charge(s)                 Date
                                  Number

 Prince Obambo-Boboya         5: 19-CR-367-FL         18 u.s.c. §§ 1015(f);        09/10/2019
                                                    1425(a); 1546(a); 1015(a)

  Fathy Ahmed Nasser          5:19-CR-497-BO           18 U.S.C. § 1015(f)         12/11/2019
       Almalikie

         H.A.B.                5:20-CR-X:XXX          18 u.s.c. §§ 1015(f);        03/05/2020
                                                           922(g)(5)

 Byron Rene Benavides-         5:20-CR-113-M         18 U.S.C. §§ 1425(a);         03/05/2020
        Campos                                          1546(a); 1015(a)

  Ruth Elizabeth Bran         5:20-CR-112-BO         18 u.s.c. §§ 1015(f);         03/05/2020
                                                   1425(a), 1546(a); 1015(a)

Jeffrey Kenneth Hamilton       7:20-CR-36-D          18 U.S.C. §§ 1425(a);        03/05/2020
                                                       1549(a); 1015(a)

                                              12




        Case 5:19-mj-01036-M Document 83 Filed 03/25/21 Page 30 of 39
 Denis Javier Miranda      5:20-CR-241-FL     18 U.S.C. §§ 1015(f);     05/19/2020
                                                     611(a)

 Odalinda Mondragon-       5:20-CR-243-FL     18 u.s.c. §§ 1015(f);     05/19/2020
       Arroyo                               1425(a); 1546(a); 1015(a)

  Ikechukwu Agustine       5:20-CR-242-M      18 U.S.C. § 1015(f)       05/19/2020
        Okeke

Jhony Cristian Camacho-    5:20-CR-369-M      18 U.S .C. § 1015(f)      08/05/2020
        Torres

    Sander Darious         5:20-CR-370-BR     18 U.S.C. § 1015(f)       08/05/2020

                                              18 u.s.c. § 1015(1)
!11111111                  4:20-CRIIIIII                                08/05/2020

    Gessyca Evene          5:21-CR-8-BO      18 U.S.C. §§ 1425(a);      01/06/2021
  Jeaspautine Missie                            1546(a); 1015(a)

  Andy Ramon Nunez-         5:21-CR-9-D       18 U.S.C. § 1015(f)       01/06/2021
       Orellana

        Y.J.S.             4:21-CR-XXXX       18 U.S .C. § 1015(f)      01/06/2021

        O.M.S.             5:21-CR-XXXX       18 U.S.C. § 1015(1)       01/06/2021

 Miriam Perez-Robledo      5:21-CR-11-D       18 u.s.c. § 1015(f)       01/06/2021

        A.O.               5:21-CR-XXXX       18 u.s.c. § 1015(f)       01/06/2021

      M.A.H.R.             5:21-CR-XXXX       18 U.S.C. § 1015(f)       01/06/2021

Jose Abraham Navarro      7:21-CR-00015-M    18 U.S.C. §§ 1015(f);      02/03/2021
                                                    6ll(a)

        M.A.C              5:21-CR-XXXX      18 U.S.C. §§ 1546(a);      02/19/2021
                                                   1015(a)

       L.C.C.              5:21-CR-XXXX       18 U.S.C. § 1015(f)       02/19/2021

       M.D.M              5:21-CR-XXXX      18 U.S.C. §§ 1425(a);       02/19/2021
                                              1546(a); 1015(a)

                                      13



       Case 5:19-mj-01036-M Document 83 Filed 03/25/21 Page 31 of 39
          S.P.                5:21-CR-XXXX           18 U.S.C. § 1015(±)         02/19/2021

         G.I.R.              5:21-CR-XXXX            18 U.S.C. § 1015(±)         02/17/2021

         F.N.                5:21-CR-XXXX           18 U.S.C. §§ 1015(±);        02/17/2021
                                                      1546(a); 1015(a)


                          CRIMINAL INFORMATION (1)

Gabriela Guzman-Miguel      5:21-MJ-1022-RN          18 U.S.C. § 6ll(a)          01/12/2021


                           PRE-TRIAL DIVERSION (25)

 The following non-citizens, upon accepting responsibility for their
 behavior, were offered the opportunity to participate in pre-trial diversion.
 The pre-trial diversion agreements required compliance with certain
 conditions, including the cancellation of voter registrations, if still
 registered to vote, and not registering unless and until the non-citizen
 immigration status is adjusted or changed to that of a United States citizen.
 The matters in which names appear initialed were resolved before any
 charges were filed.

    1. R.A.M.: registered 09/22/2016, Wilson County, North Carolina, 18 U.S.C. §
       1015(±).

    2. D.A.R.: registered 11/12/2016, Pitt County, North Carolina, 18 U.S.C. § 1015(±).

    3. L.A.T.: registered 04/19/2016, Bladen County, North Carolina, 18 U.S.C. §
       1015(±).

    4. T.A.: registered 09/28/2016, Wilson County, North Carolina, 18 U.S.C. §
       1015(±).

    5. E.B.P.: register ed 09/18/2016, Wake County, Nort h Carolina, 18 U.S.C. §
       1015(±).

                                          14



       Case 5:19-mj-01036-M Document 83 Filed 03/25/21 Page 32 of 39
 6. R.C.B.: registered 04/15/2016, Cumberland County, North Carolina, 18 U.S.C.
    §§ 1015(f) and 611(a).

7. F.C.L.: registered, 09/17/2015, Wilson County, North Carolina, 18 U.S.C. §
   1015(f).

8. S.C.S.: registered 03/11/2016, and 04/03/2018, Nash County, North Carolina,
   18 u.s.c. § 1015(f).

9. S.G.T.: registered 01/05/2016, Wake County, North Carolina, 18 U.S.C. §
   1015(f).

10.S.G.: Registered 06/29/2016, Cumberland County, North Carolina, 18 U.S.C. §
   1015(f).

11.L.H.R.: registered 09/23/2016, New Hanover County, North Carolina; 18
   U.S.C. § 1015(f).

12.P.L.J.: registered 03/16/2016, Pasquotank County, North Carolina, 18 U.S.C. §
   1015(f).

13. W.L: registered 09/06/2016, Wake County, North Carolina, 18 U.S.C. § 1015(f).

14. O.M.S.: registered 09/28/2016, Harnett County, North Carolina, 18 U.S.C. §
    1015(f).

15. G.M.R.: registered on 07/17/2015, in Wake County, North Carolina, 18 U.S.C.
    § 1015(f).

16.J.R.P.: ~egistered on 09/16/2016, in Wake County, North Carolina, 18 U.S.C. §
   1015(f).

17.S.S.: registered on 09/14/2016 in Wake County, North Carolina, 18 U.S.C. §
   1015(f).

18.A.S.: registered on 04/14/2016, in Wake County, North Carolina, 18 U.S.C. §
   1015(f).
                                     15




   Case 5:19-mj-01036-M Document 83 Filed 03/25/21 Page 33 of 39
   19.V.V.V.: registered on 02/05/2016 in Wake County, North Carolina, 18 U.S.C. §
      1015(f).

   20.R.N.W.: registered 11/08/2016, in Craven County, North Carolina, 18 U.S.C.
      §§ 1015(f) and 611(a).

   21.M.H.E.: registered on 06/27/2016, in Wake County, North Carolina, 18 U.S.C.
      § 1015(f).

  22.J.K.: registered on 09/07/2016 in Wake County, North Carolina, 18 U.S.C. §
     1015(f).

  23.Ruth Elizabeth Bran: registered on 07/18/2016 in Wayne County, North Carolina, 18
     U.S.C. §§ 1015(f), 1425(a), 1546(a), and 1015(a).

  24. C.C.C.: registered 11/08/2016, in Johnston County, North Carolina, 18 U.S.C. §
      1015(f).

  25.M.Y.H.: registered 11/08/2016, in Wake County, North Carolina, 18 U.S .C. § 1015(f).

                  PRE-TRIAL DIVERSION - IN PROCESS (9)

The following individuals are in the process of being evaluated for
participation in the pre-trial diversion program.


  1. B.L.F.: registered on 06/06/2016, in Wake County, North Carolina, 18 U.S.C. §
   I   1015(f).

  2. W.G.M.: registered 09/29/2016, in Cumberland County, North Carolina, 18
     U.S.C. § 1015(f).

  3. S.N.: registered on 10/03/2016, in Wake County, North Carolina, 18 U.S.C. §
     1015(f).

  4. E.B.: completed a provisional voting application on 11/08/2016 in Wayne
     County, North Carolina, 18 U.S.C. § 1015(f).
                                          16



       Case 5:19-mj-01036-M Document 83 Filed 03/25/21 Page 34 of 39
   5. J.C.S.: registered on 05/27/1998, applied for naturalization on 12/13/2016 and
      stated he never claimed to be a United States citizen, or registered to vote, 18
      U.S.C. §§ 1425(a), 1546, 1015(a).

   6. W.D.G. : registered 06/05/2006, applied for naturalization on 03/10/2018, and
      stated he never claimed to be a United States citizen, or registered to vote, 18
      U.S.C. §§ 1425(a), 1546, 1015(a).

   7. J.H.: registered onl0/12/2016, in Wake County, North Carolina, 18 U.S.C. §
      1015(f).

   8. O.S.N.: registered on 11/08/2016 in Wake County, North Carolina, 18 U.S.C. §
      1015(f).

   9. Jeffrey Kenneth Hamilton: registered 09/08/2014 in New Hanover County, 18
      U.S.C. §§ 1425(a), 1546(a), and 1015(a).

            DETERMINED TO BE UNITED STATES CITIZENS (6)

It was determined that the following individuals were, in fact, United
States citizens.

   1. H.A.: derivative United States citizen.

   2. M.C.G.: naturalized 7/15/2016, same date she registered to vote.

   3. A.D. : orphan, derivative United States citizen on 1/08/2016.

  4. J.R. : naturalized United States citizen on 03/07/1990.

  5. L.W.: derivative United States citizen.

  6. M.G.: derivative United States citizen.




                                         17



      Case 5:19-mj-01036-M Document 83 Filed 03/25/21 Page 35 of 39
                   PROVISIONAL VOTER APPLICATIONS (4)

 The following individuals were registered to vote based on a provisional voting
 application.

    1. L.A.T.: registered on 4/19/2016. On Novembe1· 8, 2016, L.A.T. completed a
       provisional voting application in Bladen County, North Carolina. L.A.T. did
       not complete the questions pertaining to United States citizenship or age. An
       election official signed off on the provisional application. There does not appear
       to be a vote cast based on this application. On May 26, 2017, L.A.T.
       subsequently filed a "cancellation of voter registration".

    2. E.B.: completed a provisional voting application on 11/08/2016 in Wayne
       County, North Carolina. E.B. falsely claimed he was a citizen of the United
       States. NCSBE placed him in the voter registration database as being
       registered on 11/08/2016. E.B. is currently listed as "inactive".

   3. M.C.C.: completed a provisional voting application on November 8, 2016, in
      Johnston County, North Carolina. M.C.C. falsely stated she was a citizen of
      the United States. NCSBE placed her in the voter registration database as
      being registered on 11/08/2016. M.C.C. is currently listed as "active".

   4. M.Y.H.: completed a provisional voting application on 11/08/2016, in Wake
      County, North Carolina. M.H. falsely stated she was a citizen of the United
      States. NCSBE placed her in the voter's registration database as being
      registered on 11/08/2016.

                         ACTIVE/INACTIVE/REMOVED

       As pa1·t of the requirements for pre-trial diversion, those that falsely claimed
to be a United States citizen were required to, among other things, turn in their voter
registration cards, send a cancellation request to NCSBE to remove themselves from
the voter rolls, and not vote in any future elections, until if and when they become
United States citizens.

       Seven individuals that were criminally prosecuted and convicted in the first
phase of"NON-CITIZENS WHO VOTED" are still listed in the NCSBE public site as
"active".

                                          18




      Case 5:19-mj-01036-M Document 83 Filed 03/25/21 Page 36 of 39
 Listed as "ACTIVE"                                    18

 Listed as "INACTIVE"                                  47
 Listed as "REMOVED"                                   44


         NON-CITIZEN REGISTRANTS BY COUNTRY OF ORIGIN

 Afghanistan                                           2
 Belize                                                1
 Bermuda                                               1
 Canada                                                2
 China, Peoples Republic                               1
 Colombia                                              1
 Costa Rica                                            1
 Cuba                                                  2
 Democratic Republic of the Congo                      5
 Dominican Republic                                    3
 Ecuador                                               2
Egypt       '                                          1
El Salvador                                        C
                                                       5
France                                                 1
Germany                                                1
Grenada                                                1
Guam                                                   1
Guatemala                                              3
Guyana                                                 1
Haiti                                                  6
Honduras                                               4
India                                                  4
Iraq                                                   2
Italy                                                  1
Jamaica                                                3
Japan                                                  1
Kenya                                                  1
K01·ea                                                 1

                                    19



     Case 5:19-mj-01036-M Document 83 Filed 03/25/21 Page 37 of 39
 Kuwait                                                           1
 Mexico                                                          36
 Nicaragua                                                       1
 Nigeria                                                         6
 Pakistan                                                        2
 Panama                                                          1
 Peru                                                            2
 Philippines                                                     1
 Poland                                                           1
 Portugal                                                        1
 Russia                                                          1
 Rwanda                                                          1
 Sierra Leon                                                     1
 Spain                                                           1
 United Kingdom                                                  2
 Vietnam                                                         1
 Yemen                                                           1

                             IMMIGRATION STATUS

              Illegal/DA CA                                     23
             Non-Immigrants                                      2
                   TPS                                           4
                   LPR                                           75
                 Refugee                                         1
                   USC                                          15* '

*Nine (9) of the fifteen, obtained their United States citizenship after they registered
to vote or voted, and falsely stated on the naturalization application they had never
falsely stated they were a United St ates citizen, or had previously registered to vote.
These individuals were either offered pre-trial diversion, indicted, or are pending
further administrative action by Immigration and Customs Enforcement (ICE).




                                          20



       Case 5:19-mj-01036-M Document 83 Filed 03/25/21 Page 38 of 39
                         PRE-POPULATED BY NCDMV

      A review of all voter registration applications that were generated by a
NCDMV transaction, indicated the forms appear to be pre-populated as to United
States citizenshi status and "I attest" United States citizenshi .




                     REFERRALS TO OTHER DISTRICTS

      As a result of the production(s) received from NCSBE, referrals of viable
criminal charges were distributed to the Middle and Western Districts of North
Carolina. As of this date the Middle District has charged 19 by way of Indictment or
Ctj.minal Information.




                                        21




      Case 5:19-mj-01036-M Document 83 Filed 03/25/21 Page 39 of 39
